DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to claims without amendments filed on 7/13/2021 in relation to application 15/805,238.
The Pre-Grant publication # 2019/0139434 is issued on 5/9/2019.
Claims 1-6, 8, 10-15, 17-20 are pending.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
The present invention provides a method and system for training a user to use a complete sentence as a search query in a site level engine search. The resultant sentences as ordered by popularity of search and presented to the user along with a recommendation to use a sentence similar to a spoken sentence as a search query in order to obtain more accurate and detailed results.
The prior art on record determines a list of complete sentences to the user, instructing, by the computer, the user to enter an additional complete sentence as a second search query that replaces the first search query, after said presenting; receiving, by the computer from the user, the additional complete sentence; performing, by the computer using the search engine, the second search query comprising the received additional complete sentence instead of performing the first search query, wherein the second search query is performed in less time than a time required for performing the first search query. The combinations fail to disclose any method wherein  said determining the list of complete sentences and before said presenting the list of complete sentences to the user, determines a total number of complete sentences. The list of complete sentences does not exceed a predetermined threshold total number of complete 

Claims 1-6, 8, 10-15, 17-20  are in conditions of allowance.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SADARUZ ZAMAN whose telephone number is (571)270-3137.  The examiner can normally be reached on M-F 9am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S.Z/            Examiner, Art Unit 3715                                                                                                                                                                                         	December 18, 2021

/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
/Robert P Bullington, Esq./Primary Examiner, Art Unit 3715